DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s Request for Continued Examination filed on 07/11/2022.
Allowable Subject Matter
3. 	Claims 1-8, 10-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, Zhou Bin (“Zhou”, CN 203352163), teaches an interface protection circuit (Fig. 3), comprising: a capacitor (I); and a transient voltage suppressor (TVS) transistor (Fig. 3; TVS diode); wherein a first end of the capacitor (I) is connected to a connection port (1) of a protected device, and wherein a second end of the capacitor (I) is connected to a first end of the TVS transistor (Fig. 3; TVS diode) and an interface chip (2) of the protected device (101-102); and wherein a second end of the TVS transistor (Fig. 3, TVS diode) is grounded (ground); a clamping voltage of the TVS transistor (TVS diode, understood to use as a clamping function to clamp a voltage), except for that the value is greater than a maximum voltage of a data signal transmitted on the connection port.
However, Yu (CN 27033507) teaches (Fig. 3-5; USB Interface protection circuit including plural resistors, capacitors and TVS diode/tube coupled between two data lines of two USB devices. Fig. 1-4, shows possible connection to ground of resistors, capacitor and TVS tube/diode. However, in Fig. 5, Yu shows that using only the TVS diode/tube is connected to ground via terminal 2 (to prevent any black flow current), and other elements can be seen coupling with a 3.3V, via terminal 5, as shown in Fig. 5) the TVS transistor (TVS tube/diode) is the only component in the interface protection (USB interface protection circuit) circuit that has an end that is grounded (GND).
However, Shekar (US Pub 7538997) teaches (Fig. 1a, col. 1 L150col. 2 L32) teach old and established use of a clamping technique (col. 1 L32col. 2 L8) for the controlled voltage of the TVS transistor (30) being greater than a maximum voltage on the connection port/line (I/O1-2, Vcc, Gnd).
However, Zhou, Yu and Shekar fail to teach “wherein the TVS transistor is connected in parallel with the interface chip such that voltages at both ends of the interface chip are equal to the voltages at both ends of the TVS transistor”, as clamed in claims 1 and 12. 
Claims ‘2-8, 10-11’, ‘13-18’ are depending from claims 1 and 12, respectively.
Regarding claim 19, Zhou (CN 203352163)teaches an interface protection circuit (I, IV, TVS diode), comprising: a capacitor (I); and a transient voltage suppressor (TVS) transistor (Fig. 3; TVS diode); wherein a first end of the capacitor (I) is connected to a signal input end that (1) is configured to be connected to a connection port of a protected device, and wherein a second end of the capacitor (I) is connected to a first end of the TVS transistor (TVS diode) and is configured to be connected at a first port to an interface chip (2) of the protected device; and wherein a second end of the TVS transistor (TVS diode) is directly connected to a ground port (ground); a clamping voltage of the TVS transistor (TVS diode, understood to use as a clamping function to clamp a voltage), except for that the value is greater than a maximum voltage of a data signal transmitted on the connection port.
However, Yu (CN 27033507) teaches (Fig. 3-5; USB Interface protection circuit including plural resistors, capacitors and TVS diode/tube coupled between two data lines of two USB devices. Fig. 1-4, shows possible connection to ground of resistors, capacitor and TVS tube/diode. However, in Fig. 5, Yu shows that using only the TVS diode/tube is connected to ground via terminal 2 (to prevent any black flow current), and other elements can be seen coupling with a 3.3V, via terminal 5, as shown in Fig. 5) the TVS transistor (TVS tube/diode) is the only component in the interface protection (USB interface protection circuit) circuit that has an end that is grounded (GND).
However, Shekar (US Pub 7538997) teaches (Fig. 1a, col. 1 L150col. 2 L32) teach old and established use of a clamping technique (col. 1 L32col. 2 L8) for the controlled voltage of the TVS transistor (30) being greater than a maximum voltage on the connection port/line (I/O1-2, Vcc, Gnd).
However, Zhou, Yu and Shekar fail to teach “wherein a second end of the capacitor is connected to a first end of the TVS transistor and is configured to be connected at a first port to an interface chip of the protected device with the interface chip connected in parallel with the TVS transistor such that voltages at both ends of the interface chip are equal to the voltages at both ends of the TVS transistor”, as clamed in claim 19. 
Claim 20 is depending from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839
8/5/2022                        

/KEVIN J COMBER/Primary Examiner, Art Unit 2839